DETAILED ACTION
Claims 1-20 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "specific" in claim 11 is a relative term which renders the claim indefinite.  The term "specific" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear if the claim requires that the RNA transcript is only expressed in cancer cells, or is only predominantly expressed in cancer cells.  The degree of specificity required to meet the claim is unclear. Similarly, the term “over-expressed” is a relative term for .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang et al (WO 2017024148 published 2/9/2017).
Zhang taught brush polymer-oligonucleotide conjugates comprising oligonucleotides covalently attached to the backbone of a sterically congested brush polymer, and the use of such polymer-oligonucleotide conjugates in gene expression regulation. See abstract.
Zhang defined a “brush polymer as a polymer having an array of macromolecular polymer chains attached to the polymer backbone in sufficient proximity so that the unperturbed solution dimensions of the chains are altered (paragraph 31 at page 6).  
Zhang also taught that the nucleic acid could be a single stranded or double stranded RNA, such as an siRNA (claim 4 and page 9, lines 7-11). The oligonucleotides conjugated to the brush polymer can be complementary to a pre-selected target nucleic acid, and can be used to inhibit expression of a gene product (page 3, lines 1-10). Zhang also disclosed use of the conjugates for promoting cellular uptake of an oligonucleotide (page 3, lines 18-25). The nucleic acid target may be an mRNA specific to, or over-expressed in, cancer cells (page 14, lines 11-14).  The bottlebrush PEG-siRNA conjugate may be comprised within a composition or a kit (paragraphs 65 and 67 at page 16). Accordingly, Zhang anticipated instant claims 1-5, 9-16, and 18-20. 
Zhang also taught that an siRNA for gene regulation in a cell can be attached to the brush polymer backbone via a redox-labile moiety such as a disulfide bond, and e.g. by glutathione-mediated reduction of the disulfide bond. Release of the siRNA allows it to perform gene regulation such as inhibition of expression. See paragraph 44 at page 11.  Thus Zhang anticipated claims 7 and 17 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2017024148) as applied to claims 1-7, 9, 10, 12-15, and 17-20 above
Zhang taught bottlebrush polymer-siRNA conjugates comprising single or double stranded RNA and PEG brushes covalently attached to a backbone polymer, where the RNA was attached to the polymer backbone 
Zhang was silent as to the presence of phosphorothioates in the siRNA. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used siRNA lacking phosphorothioates in the invention of Zhang because Zhang did not suggest the inclusion of phosphorothioates in the siRNA, and did  not suggest that the siRNA is modified in any way other than conjugation to the backbone polymer. Moreover, since the PEG brushes of the polymer are intended to prima facie obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2017024148) as applied to claims 1-7, 9, 10, 12-15, and 17-20 above, and further in view of Cheng et al (US 20150045573) and Almeida et al (US 20160272971).
Zhang taught bottlebrush polymer-siRNA conjugates comprising single or double stranded RNA and PEG brushes covalently attached to a backbone polymer, where the RNA was attached to the polymer backbone through a labile disulfide linkage. Zhang also disclosed the modification of oligonucleotides with a dibenzocyclooctyne (DBCO) group, see e.g. page 12.
Zhang did not teach a disulfide-containing DBCO linker.
Cheng taught conjugates of RNAi triggers (e.g. siRNAs) to delivery polymers via a physiologically labile linker that undergoes cleavage when present in the reducing environment of the cell cytoplasm. Release of the trigger from the polymer, by cleavage of the physiologically labile linkage, facilitates interaction of the trigger with the appropriate cellular components for activity.  See paragraphs 133 and 144. Disclosed linkers included dibenzocyclooctyne-S-S-N-hydroxysuccinimidyl ester.  See paragraph 302.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the labile disulfide linker of Cheng to attach an siRNA to the bottlebrush delivery polymer of Zhang. Doing so would have been no more than 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635